Citation Nr: 1329558	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for a nose disorder, 
claimed as nose bleeds.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for an eye disorder, 
claimed as damaged vision and eye pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to August 
1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2010 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran requested a Board hearing, which was scheduled 
for videoconference in November 2012.  Prior to his hearing 
date, the Veteran indicated his desire to cancel his hearing 
and for his claims to be decided on the evidence of record.  
See November 2012 VA Form 21-4138.  The Board will proceed 
accordingly.  

The Board notes that the Veteran filed a claim for temporary 
blindness in March 1984, which was denied in a September 
1984 rating decision that he appealed to the Board.  The 
Board denied the claim in September 1985.  The Board finds 
that the present claim for damaged vision and eye pain is 
distinct from the claim for temporary blindness and will 
adjudicate it de novo.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996).

The issue of entitlement to service connection for headaches 
appears to have been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for disorders of his 
knees, feet, ankles, nose and eyes, as well as for 
dizziness.  The essence of his claims is that he was exposed 
to some type of gas during basic training, which caused loss 
of vision, eye pain, nose bleed and dizziness, and that the 
long hikes during basic training caused problems with his 
feet, ankles and knees, to include swelling and giving way.  
The Veteran also asserts that his loss of vision and 
dizziness caused him to fall and injure his knees and ankles 
and caused his nose to bleed.  He asserts that he sought 
treatment during service due to his vision problems, that he 
was not fit for duty, and that at the time of his discharge, 
he had poor vision, nose bleed, problems with balance, and 
swollen knees, feet and ankles but was afraid to tell the 
examining doctor.  The Veteran also asserts that he has had 
problems with his eyes since 1951 and that he still 
experiences nose bleeds.  

The Veteran's service treatment records were lost in a fire 
at the National Personnel Records Center.  Daily sick 
reports are of record and reveal that he was seen on two 
occasions in May 1951, six occasions in June 1951, and three 
occasions in July 1951.  There is no indication for what 
condition or conditions he received treatment.  On one visit 
in June 1951 and on one visit in July 1951, the condition 
treated was noted to have occurred in the line of duty.  All 
other visits indicate that the treated condition or 
conditions did not exist prior to service ("no EPTS").  An 
August 1951 separation examination is also of record.  No 
significant abnormalities (N.S.A.) were reported in relation 
to the Veteran's eyes, to include color vision and 
opthalmoscopic.  Distant vision was 20/40 in the right eye 
and 20/50 in the left eye, and near vision was J1 in both 
eyes corrected to J1.  There were also no significant 
abnormalities in the spine and extremities, to include 
bones, joints, muscles, feet and gait.  The Veteran was 
found qualified for separation.  See report of medical 
examination.  

Post-service medical evidence of record, which includes 
treatment records from the VA Medical Center in Phoenix, 
private treatment records, and a September 1984 VA 
examination report, reveal that the Veteran has been 
diagnosed with rheumatoid arthritis (specifically affecting 
his ankles, knees and feet), conjunctivitis and questionable 
nyctalopia, and ocular hypertension.  The Veteran did not 
report any in-service problems at the time he received any 
of this post-service treatment, to include at the time of 
his September 1984 VA examination.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination 
will be provided or a medical opinion obtained if review of 
the evidence of record reveals that an examination or 
opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given 
the assertions raised by the Veteran, and in light of the 
fact that service treatment records are not available but 
daily sick reports indicate that he received treatment on 
several occasions for unknown problems, the Board finds that 
the claims should be remanded in order to schedule the 
Veteran for an appropriate VA examination.  Complete service 
personnel records should also be obtained.  

The record also indicates that the Veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) in May 1982.  The medical and legal documents 
pertaining to the Veteran's application for SSA benefits 
have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant 
to the claims cannot be foreclosed absent a review of those 
records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  On remand, efforts should be made to obtain these 
records.  38 C.F.R. § 3.159(c)(2) (2013).

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2013). 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Obtain the Veteran's complete service 
personnel records.  

2.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  When the foregoing development has 
been completed, schedule the Veteran for 
an appropriate VA examination.  The 
claims folders and any pertinent evidence 
in Virtual VA that is not contained in 
the claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

A detailed history should be obtained 
from the Veteran.  

The examiner is to identify any current 
disorder manifested by dizziness and all 
current disorders of the knees, feet, 
ankles, nose and eyes.  

The examiner is to provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current disorder 
manifested by dizziness and any current 
disorder of the knees, feet, ankles, nose 
and/or eyes had its onset during active 
service or is related to any in-service 
disease, event, or injury, to include the 
Veteran's report of exposure to gas and 
long hikes during basic training in 1951.  
His assertion of eye problems and nose 
bleeds since 1951 must be considered.  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Finally, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and provide an appropriate 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if in order. 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


